FILED
                            NOT FOR PUBLICATION                             NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-56980

               Plaintiff - Appellee,             D.C. No. 2:08-cv-02740-PA-CW

  v.
                                                 MEMORANDUM *
PEYMON MOTTAHEDEH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Peymon Mottahedeh appeals pro se from the district court’s summary

judgment for the United States in its action seeking to reduce federal income tax

assessments to judgment. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the underlying judgment because

Mottahedeh’s notice of appeal was filed more than sixty days after entry of

judgment. See Fed. R. App. P. 4(a)(1)(B); Hostler v. Groves, 912 F.2d 1158, 1160

(9th Cir. 1990) (“[W]e must address the question [of appellate jurisdiction] sua

sponte.”); Miller v. Marriott Int’l, Inc., 300 F.3d 1061, 1063 (9th Cir. 2002) (“The

filing of an effective notice of appeal is a jurisdictional requirement which cannot

be waived.”). The motion for reconsideration of the denial of Mottahedeh’s

motion to suppress evidence did not toll the time to appeal from the judgment. See

Fed. R. App. P. 4(a)(4)(A) (listing tolling motions).

      DISMISSED.




                                          2                                    08-56980